[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          NOVEMBER 26, 2007
                             No. 06-15073                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                D. C. Docket No. 06-00022-CR-4-RH-WCS

UNITED STATES OF AMERICA,


                                                   Plaintiff-Appellee,

                                  versus

REGINALD JEROME CHANDLER,

                                                   Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                           (November 26, 2007)

Before TJOFLAT, BLACK and WILSON, Circuit Judges.

PER CURIAM:
      Michael Ufferman, court-appointed counsel for Reginald Jerome Chandler

in this direct criminal appeal, has moved to withdraw from further representation

of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct. As

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Chandler’s conviction and

sentence are AFFIRMED.




                                          2